SUPPLEMENT TO THE CURRENTLY EFFECTIVE SUMMARY PROSPECTUS DWS RREEF Global Real Estate Securities Fund The following information replaces the existing disclosure contained under the ”Portfolio Manager(s)” sub-heading of the ”MANAGEMENT” section of the fund’s summary prospectus. John F. Robertson, CFA, Managing Director. Lead Portfolio Manager of the fund. Joined the fund in 2006. Daniel Ekins, Managing Director. Portfolio Manager of the fund. Joined the fund in 2006. John Hammond, Managing Director. Portfolio Manager of the fund. Joined the fund in 2006. John W. Vojticek, Managing Director. Portfolio Manager of the fund. Joined the fund in 2006. Joseph D. Fisher, CFA, Director. Portfolio Manager of thefund. Joined the fund in 2013. David W. Zonavetch, CPA, Director. Portfolio Manager of the fund. Joined the fund in 2013. Chris Robinson, Director. Portfolio Manager of the fund. Joined the fund in 2012. Please Retain This Supplement for Future Reference August 27, 2013 PROSTKR-300 Deutshe Asset & Wealth Management
